Citation Nr: 1229378	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-22 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease, left ankle, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for gastroesophageal reflux disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for radiculitis, left lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative joint disease, right knee, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for degenerative joint disease, cervical spine.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative joint disease, left knee, to include as secondary to service-connected right knee disability.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for erectile dysfunction.

12.  Entitlement to an effective date earlier than February 20, 2009, for 100 percent evaluation for major depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, and San Juan, Puerto Rico.  A June 2008 rating decision issued by the St. Petersburg, FL, RO denied increased ratings for the Veteran's joints-related disabilities as well as the service connection claims.  The Veteran perfected an appeal of those determinations.  A September 2010 rating decision by the RO in San Juan, Puerto Rico, awarded a total evaluation for the major depressive disorder, effective in February 2009, and the Veteran appealed the effective date of the award.

A December 2005 rating decision determined new and material evidence was submitted and reopened the Veteran's claim for a left knee disorder and denied it on the merits.  In the absence of an appeal, the December 2005 rating decision is final.  Although the Veteran's current left knee claim is based on the theory of secondary service connection due to the service-connected right knee, it is still a claim for left knee disability.  Thus, the Board has styled the issue as reflected on the cover sheet.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005); see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories of establishing the same benefit are part of same claim).

The Board notes that the Agency of Original Jurisdiction has taken cognizance of the Veteran's claim of entitlement to service connection for a right ankle disorder as secondary to the service-connected left ankle disorder.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's June 2010 Substantive appeal (VA Form 9) reflects he did not desire a Board hearing.  After the RO notified the Veteran in May 2012 that his appeal had been certified to the Board, however, the Veteran indicated on a June 2012 Form 9 that he desired a Travel Board hearing.  In as much as the Veteran perfected his appeal in June 2010, the Board considers the June 2012 Form 9 as simply a written request for a hearing.  The request is timely, and the Veteran has not had a previous hearing.  See 38 C.F.R. §§ 20.703 and 20.1304 (2011).  Thus, the case will be remanded for that purpose.

As noted earlier, the Veteran appealed the assigned effective date for the total evaluation for his major depressive disorder.  The Board finds no evidence in the claims file or the Virtual VA paperless file that the RO has issued a statement of the case (SOC) on the issue.  In such cases, the appeal process has commenced, and an appellant is entitled to a SOC on the issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, this issue was included on the cover sheet, and it must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule a hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO.

2.  The RO shall issue a SOC with regard to the issue of entitlement an effective date earlier than February 20, 2009, for the 100 percent evaluation for major depressive disorder.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should that claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


